ORDER
PER CURIAM.
Plaintiff brought this action to recover damages under a lease executed between plaintiff and defendant for office space. Defendant appeals jury verdict in favor of plaintiff, the jury assessed the damages at $272 for attorney’s fees involved in collection of rents for June and July of 1982, and $22,141.10 for damages due for leasing period of August 1982 through January 1983. An extended opinion would be of no prece-dential value, the judgment is affirmed pursuant to Rule 84.16(b).